DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/26/21 has been entered.

Response to Arguments
Applicant's arguments filed 5/26/21 have been fully considered but they are moot as they do not apply to the current grounds of rejection made in view of amendments to the claims.

Claim Objections
Claim 34 is objected to because of the following informalities:  “configured to communicates” should be “configured to communicate”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28, 31, 37-40, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20130117944 by Moon et al. in view of U.S. Patent Application Publication 20140317948 by Lee et al. and U.S. Patent Application Publication 20100236091 by Dittmer et al.
As to claim 28, Moon teaches a clothes treatment apparatus comprising a cabinet 10 (fig. 1) defining an opening; a door 14 (fig. 1; also door panel cover of door module 60 may be the claimed door, fig. 5); a treatment chamber 12; a cycle chamber 20 (fig. 5) below the treatment chamber; a steam unit 30 (fig. 5) in the cycle chamber; a heat pump unit 22 (see also para. 84); a drainage tank 63; and a tank module frame (fig. 5, any of the shown components can indicate a frame) defining a tank installation space to receive the drainage tank.
Moon teaches tanks that would readily be understood to have a water hole (i.e. a fill hole or port) at an upper side, the hole having a cover (i.e. cap); see fig. 25. Additionally, Lee teaches a clothes treatment apparatus with water holes and water hole covers 7431, 7451 at upper side of its tanks (fig. 3; paras. 80, 85), which are 
Moon teaches a drainage tank level sensor to check a water level of condensed water (para. 217) but is silent as to the particular structure of the water level sensor.  However, Dittmer teaches a water level sensor for a drainage tank in a clothes treatment apparatus (abstract).  Dittmer specifically teaches a floating portion including a floater guide member (guide housings 10/11, fig. 3) in a drainage tank and extending vertically along a height of the tank, and a floater 3 that moves up and down due to buoyancy along the floater guide member.  Dittmer further teaches detecting sensors S to detect the floater (para. 15) and that a lower limit of the floater is vertically above a bottom of the water collecting space and an upper limit is higher than the lower limit (floater 3 in guide 10, fig. 3).  One of ordinary skill in the art would recognize as obvious to modify the sensor taught by Moon to have the sensor structure taught by Dittmer.  Dittmer teaches that its sensor provides the advantages of low cost, almost trouble-free operation, and restricted possibility of tampers (paras. 27-30).  One of ordinary skill in the art would be motivated to modify Moon for these reasons.  Upon this obvious modification, the water hole of Moon and/or Lee would be higher than the upper limit height since the hole is at the uppermost portion of the tank.
Furthermore, one of ordinary skill in the art would have recognized as obvious to locate the sensor on the tank module frame.  Dittmer teaches that its sensors are located on a housing in which the tanks are inserted (fig. 4, para. 14) in order to sense whether the tanks are inserted and present in the housing.  Dittmer teaches that it is 
Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 31, Moon teaches a water hole cover (i.e. cap); see fig. 25. Additionally, Lee teaches a clothes treatment apparatus with water holes and water hole covers 7431, 7451 at upper side of its tanks (fig. 3; paras. 80, 85).
As to claim 37, Lee teaches a communication hole 7453 at a rear side of the drainage tank 745 (fig. 3) to receive condensed water (para. 85).
As to claim 38, Lee teaches that the communication hole 7453 penetrates a rear side of the drainage tank toward its cycle chamber and the water hole 7451 penetrates an upper side of the tank toward the treatment chamber (fig. 3).
As to claim 39, while Lee does not teach explicitly teach the lateral location of its communication hole, its drawings suggest that the hole is located laterally to one side (see fig. 2, note residual water discharge portion 729 that is located rightward of the drainage tank installation space, the portion continuing upward to connect to the communication hole 7453, see fig. 3).  Furthermore, one of ordinary skill in the art would nonetheless have recognized as obvious that the lateral position of the hole would be an inconsequential design choice absent persuasive evidence that the location is significant.

As to claim 47, Moon teaches a grip that is concave at a front of the tank (fig. 25); Lee also teaches a grip 747 concave at a front of the tank for the purpose of providing a handle to rotate the door (fig. 3, para. 47).

Claims 29, 30, 32-36, and 48-53 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20130117944 by Moon et al. in view of U.S. Patent Application Publication 20140317948 by Lee et al. and U.S. Patent Application Publication 20100236091 by Dittmer et al. as applied to claim 28 above, and further in view of U.S. Patent Application Publication 20060000111 by Cho et al.
As to claim 29, Dittmer does not teach that the floating portion is located at a rear inside portion of the tank.  However, one of ordinary skill in the art would have recognized as obvious to locate the floating portion in the claimed location.  Cho teaches a clothes treatment apparatus with a condensate drainage tank 25 (fig. 3) with a level sensor 28 between upper and lower ends of the tank.  Cho teaches that its sensor is located at a designated height in order to sense when the liquid level reaches that designated height (para. 34).  Based on Cho’s teachings, it would have been readily apparent to one of ordinary skill in the art to locate the level sensor of Moon at a height at an inward surface of the rear side of the tank at which a particular liquid level is to be sensed, in particular, at a level to indicate when the drainage tank will reach capacity by the conclusion of a treatment cycle.  Furthermore, it would have been obvious to locate 
As to claim 30, Dittmer teaches that the floating portion (floater 3 in guide 10, fig. 3) is closer to an upper portion of the tank than to a lower portion.
As to claim 32, Moon, as modified to have the sensor of Dittmer, does not teach that the detecting sensor is located at a rear of the tank module frame.  However, one of ordinary skill in the art would have recognized as obvious to locate the sensor in the claimed location.  Cho teaches a clothes treatment apparatus with a condensate drainage tank 25 (fig. 3) with a level sensor 28 between upper and lower ends of the tank.  Cho teaches that its sensor is located at a designated height in order to sense when the liquid level reaches that designated height (para. 34).  Based on Cho’s teachings, it would have been readily apparent to one of ordinary skill in the art to locate the level sensor of Moon at a height at a rear side of the tank at which a particular liquid level is to be sensed, in particular, at a level to indicate when the drainage tank will reach capacity by the conclusion of a treatment cycle.  Furthermore, it would have been obvious to locate the sensor at a rear side of the tank module frame in order to retain the benefit of insertion monitoring taught by Dittmer (para. 14).  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 33, the detecting sensor would be located at a position corresponding to a height within the moving range of the sensor, as is the configuration taught by Dittmer (fig. 3) once adapted to be at the rear of the tank as discussed above.

As to claim 35, one of ordinary skill in the art would have recognized as obvious that the control unit would be located in the cycle chamber and configured to output a water drainage signal based on detecting the floater for the reasons discussed above.
As to claim 36, one of ordinary skill in the art would have recognize as obvious that the sensor would be configured to detect a mounting of the drainage tank in the tank module frame based on a location of the float for the reasons discussed above, 
As to claim 48, Moon teaches a water supply tank 62 (fig. 25) detachably mounted in the tank installation space having a water supply tank level sensor (para. 217).  Moon is silent as to the particular structure of the level sensor.  However, Dittmer teaches a water level sensor for a tank in a clothes treatment apparatus (abstract).  Dittmer specifically teaches a magnet guide member (guide housings 10/11, fig. 3) in the tank and a floater 3 with a magnet 2 that moves up and down in the magnet guide member.    One of ordinary skill in the art would recognize as obvious to modify the sensor taught by Moon to have the sensor structure taught by Dittmer.  Dittmer teaches that its sensor provides the advantages of low cost, almost trouble-free operation, and restricted possibility of tampers (paras. 27-30).  One of ordinary skill in the art would be motivated to modify Moon for these reasons.
Dittmer further teaches magnet sensors S to detect the floater (para. 15) located in a housing 7 (para. 14).  One of ordinary skill in the art would have recognized as obvious to locate the sensor on the tank module frame of Moon.  Dittmer teaches that its sensors are located on a housing in which the tanks are inserted (fig. 4, para. 14) in order to sense whether the tanks are inserted and present in the housing.  Dittmer teaches that it is important to monitor the insertion status of the tanks in order to prevent overflow or water damage (para. 2).  One of ordinary skill in the art would have thus been motivated to install the sensor on the tank module frame in order to monitor 
Dittmer does not teach that the sensor is located at a rear of the housing, and consequently not at a rear of the tank module frame once adapted to the apparatus of Moon.  However, one of ordinary skill in the art would have recognized as obvious to locate the sensor at the rear of the frame.  Cho teaches a clothes treatment apparatus with a condensate drainage tank 25 (fig. 3) with a level sensor 28 between upper and lower ends of the tank.  Cho teaches that its sensor is located at a designated height in order to sense when the liquid level reaches that designated height (para. 34).  Based on Cho’s teachings, it would have been readily apparent to one of ordinary skill in the art to locate the level sensor of Moon at a rear side of the tank at which a particular liquid level is to be sensed, in particular, at a level to indicate when the drainage tank will reach capacity by the conclusion of a treatment cycle.  It would have been obvious to locate the sensor at a rear portion in order to retain the benefit of insertion monitoring taught by Dittmer (para. 14).  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 49, Moon teaches that the water supply tank is adjacent to the drainage tank in the tank module frame (fig. 25).
As to claim 50, one of ordinary skill in the art would have recognized as obvious that the upper limit of the floating magnet would be at a height from the bottom of the water storage space and that the sensor would be located at a corresponding height at 
As to claim 51, the function of the first sensor (water supply level sensor) taught by Moon is to ensure a sufficient amount of fresh water is available for a cycle (see para. 211, suggesting that the sensor is used to ensure sufficient water is available).  It therefore would have been obvious to one of ordinary skill in the art that the height of the floating magnet would be corresponding to a height in which a minimum amount of water in the tank is available to supply water during operation of the steam unit.
As to claim 52, one of ordinary skill in the art would have recognized as obvious that the installed height would be a minimum height to prevent the tank from stopping water supply during operation of the steam unit (i.e. the height is at a level such that enough water is in the tank to prevent running out during operation of the steam unit) for the reasons discussed above.
As to claim 53, one of ordinary skill in the art would have recognized as obvious that the control unit would be located in the cycle chamber and configured to output a water deficiency signal based on the floating magnet moving lower than the sensor for the reasons discussed above (e.g. informing a user when insufficient water is available for a cycle).

Claims 43 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20130117944 by Moon et al. in view of U.S. Patent Application Publication 20140317948 by Lee et al. and U.S. Patent Application Publication 20100236091 by . as applied to claim 28 above, and further in view of U.S. Patent Application Publication 20110174022 by Ryu et al.
As to claim 43, Moon depicts a structure upon which the drainage tank is supported (fig. 25). Moon does not clearly depict the claimed tank support bar. However, utilizing a tank support bar would be an obvious structural component to include in the apparatus taught by Moon. Lee teaches a clothes treatment apparatus having water supply and drainage tanks 743, 745 (fig. 1) and supporting structures (fig. 3). Ryu teaches a clothes treatment apparatus with a water supply tank 70 (figs. 4 and 5) and a respective supporting structure. Any of the aforementioned structures can reasonably be interpreted to be a tank support bar.  One of ordinary skill in the art would recognize as obvious that tanks are known to have supporting structures, and variations of the particular configuration would be no more than an application of routine engineering in order to devise a structure to adequately support the tanks given a desired spatial orientation of the components in the apparatus. Variations from the tank supporting structures taught by Moon, Lee, and Ryu to result in the presently claimed tank support bar would have been obvious at the time the invention was filed.
As to claim 46, Moon does not teach that an upper side of the drainage tank is rounded.  However, Lee teaches a clothes treatment apparatus with tanks having rounded upper portions (fig. 3); Ryu also teaches a clothes treatment apparatus with a tank 70 having an upper rounded portion (figs. 4 and 5).  One of ordinary skill in the art would understand that the rounded portion can reduce interference with an installation space, as demonstrated by fig. 5 of Ryu.  As depicted, the rounded upper portion is .

Allowable Subject Matter
Claims 41, 42, 44, and 45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888.  The examiner can normally be reached on Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/SPENCER E. BELL/Primary Examiner, Art Unit 1711